991 F.2d 789
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas M. FLETCHER, Petitioner,v.SEA "B" MINING COMPANY;  Director, Office of Workers'Compensation Programs, United States Department ofLabor, Respondents.
No. 92-2632.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 29, 1993Decided:  April 21, 1993

On Petition for Review of an Order of the Benefits Review Board.  (92-1192-BLA)
Douglas M. Fletcher, Petitioner Pro Se.
Timothy Ward Gresham, PENN, STUART, ESKRIDGE & JONES;  Cathryn Celeste Helm, Marta Kusic, UNITED STATES DEPARTMENT OF LABOR, for Respondents.
Ben.Rev.Bd.
DISMISSED.
Before LUTTIG, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:

OPINION

1
Douglas Fletcher appeals from a decision of the Benefits Review Board affirming an administrative law judge's decision to deny his application for black lung benefits pursuant to 30 U.S.C.A. §§ 901945 (West 1986 & Supp. 1991).  We dismiss the appeal for lack of jurisdiction because the order is not appealable, based on the fact that Fletcher filed a motion for reconsideration with the Board.  See 20 C.F.R. § 802.406 (1991);   Bridger Coal Co./Pac.  Minerals v. Director, Office of Workers' Compensation Programs, 927 F.2d 1150 (10th Cir. 1991);   Arch Mineral v. Office of Workers' Compensation Programs, 798 F.2d 215 (7th Cir. 1986);   see also Director, Office of Workers' Compensation Programs v. Hileman, 897 F.2d 1277 (4th Cir. 1990) (untimely motion for reconsideration filed with Board tolls time for appeal because Board accepted it and ruled on its merits).  The filing of the motion for reconsideration tolls the period for filing an appeal, which will begin to run anew when the Board acts on the motion.   See Bridger, 927 F.2d at 1152;   Tideland Welding Serv. v. Sawyer, 881 F.2d 157 (5th Cir. 1989), cert. denied, 495 U.S. 904 (1990).


2
Accordingly, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED